DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claim(s) 11-22 are rejected under 35 U.S.C. 102(a)(1)as being anticipated  by
 Adachi (US. Pub. 20140161312) hereinafter “Adachi” 
Regarding Claim 11, Adachi discloses a system comprising: 
a memory storing instructions (see paragraph [0076]); and

obtaining a warning line and a warning region set by a user (see paragraph [0045]);
detecting a person from an image (see paragraph [0045]); 
determining whether the detected person passes the warning line (see paragraphs [0044] and [0045]); 
reporting a first report based on determining that the detected person passes the warning line (see paragraph [0063]); 
determining whether the detected person enters the warning region (see paragraph [0062]); 
measuring a length of time in which the person is detected as being in the warning region, based on determining that the detected person enters the warning region (see paragraph [0061]); 
determining whether the measured length of time is greater than or equal to a threshold set for the warning region; and reporting a second report based on determining that the measured length of time is greater than or equal to the threshold (see paragraphs [0045]- [0046]).  

Regarding Claim 12, Adachi further discloses wherein the first report indicates that the detected person passes the warning line, and the second report indicates that the detected person enters the warning region (see paragraphs [0044] and [0045]); 



  Regarding Claim 14, Adachi further discloses wherein the warning line is formed by a plurality of lines extending in different directions (see fig.3 and paragraph [0074]).

Regarding Claim 15, the claim is being analyzed with respect to the rejection of claim 11.

Regarding Claim 16, the claim is being analyzed with respect to the rejection of claim 12.

Regarding Claim 17, the claim is being analyzed with respect to the rejection of claim 13.

Regarding Claim 18, the claim is being analyzed with respect to the rejection of claim 14.

 	Regarding Claim 19, the claim is directed toward embody the method of claim 1 in “non-transitory computer-readable medium”. 

	Regarding Claim 20, the claim is directed toward embody the method of claim 2 in “non-transitory computer-readable medium”.

Regarding Claim 21, the claim is directed toward embody the method of claim 3 in “non-transitory computer-readable medium”.

Regarding Claim 22, the claim is directed toward embody the method of claim 4 in “non-transitory computer-readable medium”. 

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alazar Tilahun whose telephone number is (571)270-5712. The examiner can normally be reached Monday -Friday, From 9:00 AM-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jefferey Harold can be reached on (571) 272-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 




/A.T/Examiner, Art Unit 2424          
                                                                                                                                                                                              /ALAZAR TILAHUN/Examiner, Art Unit 2424